Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Amendment
Applicant’s response to the last Office Action, filed on March 16, 2022 has been entered and made of record

Claims 1-20 are currently pending in this application.


This action is final.

Response to Arguments

The applicant’s arguments to the claim rejections are fully considered, however they are not deemed to be persuasive

Applicant argues that Katz in view of Osman in further view of Aimone fail to teach or suggest “wherein the light seal has opposing first and second surfaces; a facial sensor embedded in the light seal between the first and second surfaces”. Katz in view of Osman in further view of Aimone discloses wherein the light seal has opposing first and second surfaces (Aimone, see figure below and paragraph [0189], where Aimone discloses that face pad 120 may function as a display isolator for reducing or eliminating visual stimuli from sources other than head mounted display 110) ; a facial sensor embedded in the light seal between the first and second surfaces (Aimone, see figure below and figures 23 and 24 and paragraphs [0202] and [0203], where Aimone discloses that the face pad 120 includes pressure and/or strain sensors to measure face movement. The sensors augment other sensors, such as facial EMG, to determine the facial expression the user is exhibiting. In some embodiments, the pressure and/or strain sensors are in the form of segmented face cushions 190. Facial movement 191 causes differential pressure and compression of the segmented face cushions 190. Piezoelectric or printed strain sensors 192 on the surface of cushion 190 for measuring strain. The sensors 192 are aligned with the muscles of the face, such as the orbicularis oculi. The bulk impedance measurement through a conductive foam interior 193 of the cushion 190 can measure the compression of the cushion 190. In some embodiments, the surface of the cushion 190 includes conductive surfaces between adjacent segments to measure pressure changes between the segments caused by lateral movement of the skin. The movement causes the impedance between the segments to vary. In some embodiments, the cushion 190 includes a piezoelectric resistive or printed strain sensor 192 on a bottom surface of the cushion 190 to measure pressure. Facial bio-signal sensors such as electrodes 130 or sensors 192 may further yield facial expression information (which may be difficult to obtain using cameras in a VR headset). Muscles specifically around the eyes play an important role in conveying emotional state).
 
    PNG
    media_image1.png
    333
    784
    media_image1.png
    Greyscale


Applicant argues that Katz in view of Osman in further view of Aimone fail to teach or suggest “wherein the light seal has a periphery and an optical sensor in the light seal within the periphery of the light seal”. Katz in view of Osman in further view of Aimone discloses wherein the light seal has a periphery and an optical sensor in the light seal within the periphery of the light seal (Aimone, see figure below)


    PNG
    media_image2.png
    265
    776
    media_image2.png
    Greyscale

 Applicant argues that Katz in view of Osman in further view of Aimone fail to teach or suggest “a motion sensor embedded in the light seal that is configured to detect facial expressions.”. Katz in view of Osman in further view of Aimone discloses a motion sensor embedded in the light seal that is configured to detect facial expressions (Aimone, see figure below and figures 23 and 24 and paragraphs [0202] and [0203], where Aimone discloses that the face pad 120 includes pressure and/or strain sensors to measure face movement. The sensors augment other sensors, such as facial EMG, to determine the facial expression the user is exhibiting. In some embodiments, the pressure and/or strain sensors are in the form of segmented face cushions 190. Facial movement 191 causes differential pressure and compression of the segmented face cushions 190. Piezoelectric or printed strain sensors 192 on the surface of cushion 190 for measuring strain. The sensors 192 are aligned with the muscles of the face, such as the orbicularis oculi. The bulk impedance measurement through a conductive foam interior 193 of the cushion 190 can measure the compression of the cushion 190. In some embodiments, the surface of the cushion 190 includes conductive surfaces between adjacent segments to measure pressure changes between the segments caused by lateral movement of the skin. The movement causes the impedance between the segments to vary. In some embodiments, the cushion 190 includes a piezoelectric resistive or printed strain sensor 192 on a bottom surface of the cushion 190 to measure pressure. Facial bio-signal sensors such as electrodes 130 or sensors 192 may further yield facial expression information (which may be difficult to obtain using cameras in a VR headset). Muscles specifically around the eyes play an important role in conveying emotional state).

    PNG
    media_image3.png
    321
    742
    media_image3.png
    Greyscale




               Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4, 6, 7, 8, 9, 14, 15, 17, 18, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Katz et al (US 20170287194 A1) in view of Aimone (US 20180348863 A1) in further view of Osman (US 20170276943 A1)

As to Claim 1: 
Katz discloses a head-mounted device (Katz, see Abstract, where Katz discloses a virtual reality system includes a head-mounted display (HMD) having one or more facial sensors and illumination sources mounted to a surface of the HMD. For example, the facial sensors are image capture devices coupled to a bottom side of the HMD. The illumination sources illuminate portions of a user's face outside of the HMD, while the facial sensors capture images of the illuminated portions of the user's face. A controller receives the captured images and generates a representation of the portions of the user's face by identifying landmarks of the user's face in the captured images and performing other suitable image processing methods. Based on the representation, the controller or another component of the virtual reality system generates content for presentation to the user) configured to communicate with external equipment (Katz, see virtual reality console 110 in figure 1), comprising: a display configured to display an image for viewing from eye boxes (Katz, see display 115, optics block 118  and eyecup assembly 400 in figure 4); a head-mounted housing in which the display is mounted (Katz, see display 115 in figure 4), wherein the head-mounted housing has a light seal that is configured to prevent stray light (Katz, see paragraph [0021], where Katz discloses that additionally, in some embodiments, the outer surface or other portions of the HMD 105 are opaque in the visible band of wavelengths of light. Thus, the locators 120 may emit light in the IR band under an outer surface that is transparent in the IR band but opaque in the visible band).
Katz differs from the claimed subject matter in that Katz does not explicitly disclose prevent stray light from interfering with viewing of the image and wherein the light seal has opposing first and second surfaces; a facial sensor embedded in the light seal between the first and second surfaces and that is configured to measure a facial expression; and control circuitry configured to transmit information on the facial expression to external electronic equipment. 
However in an analogous art, Aimone discloses event stray light from interfering with viewing of the image (Aimone, see figure below and paragraph [0189], where Aimone discloses that face pad 120 may function as a display isolator for reducing or eliminating visual stimuli from sources other than head mounted display 110) and wherein the light seal has opposing first and second surfaces (Aimone, see figure below and paragraph [0189], where Aimone discloses that face pad 120 may function as a display isolator for reducing or eliminating visual stimuli from sources other than head mounted display 110); a facial sensor embedded in the light seal between the first and second surfaces and that is configured to measure a facial expression (Aimone, see figure below and figures 23 and 24 and paragraphs [0202] and [0203], where Aimone discloses that the face pad 120 includes pressure and/or strain sensors to measure face movement. The sensors augment other sensors, such as facial EMG, to determine the facial expression the user is exhibiting. In some embodiments, the pressure and/or strain sensors are in the form of segmented face cushions 190. Facial movement 191 causes differential pressure and compression of the segmented face cushions 190. Piezoelectric or printed strain sensors 192 on the surface of cushion 190 for measuring strain. The sensors 192 are aligned with the muscles of the face, such as the orbicularis oculi. The bulk impedance measurement through a conductive foam interior 193 of the cushion 190 can measure the compression of the cushion 190. In some embodiments, the surface of the cushion 190 includes conductive surfaces between adjacent segments to measure pressure changes between the segments caused by lateral movement of the skin. The movement causes the impedance between the segments to vary. In some embodiments, the cushion 190 includes a piezoelectric resistive or printed strain sensor 192 on a bottom surface of the cushion 190 to measure pressure. Facial bio-signal sensors such as electrodes 130 or sensors 192 may further yield facial expression information (which may be difficult to obtain using cameras in a VR headset). Muscles specifically around the eyes play an important role in conveying emotional state).
 
    PNG
    media_image1.png
    333
    784
    media_image1.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Katz with Aimone. One would be motivated to modify Katz by disclosing prevent stray light from interfering with viewing of the image and wherein the light seal has opposing first and second surfaces; a facial sensor embedded in the light seal between the first and second surfaces and that is configured to measure a facial expression as taught by Aimone, and thereby measuring and analyzing bio-signals such as brainwave patterns resulting in a variety of practical applications (Aimone, see paragraph [0006]). 
Katz in view of Aimone disclose control circuitry configured to transmit information on the facial expression to electronic equipment (Aimone, see paragraph [0228] and [0054], where Aimone discloses that the electrical bio-signal received by the electrode 3530 may be transmitted to a signal receiver, such as a processor or other computing device. The method further comprises measuring, using input of electrodes on the user's face or forehead, muscle activity associated with a facial expression of emotion; combining the user's brainwaves with bio-signal information about the facial expression). Katz in view of Aimone does not explicitly disclose external electronic equipment.
However in an analogous art, Osman discloses external electronic equipment (Osman, see figure 1 and paragraphs [0021, [0031] and [0036]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Katz and Aimone with Osman. One would be motivated to modify Katz and Aimone by disclosing external electronic equipment as taught by Osman, and thereby promoting the fitness and comfort of headsets, particularly virtual reality (VR) headsets, augmented reality (AR) headsets, headphones, and other head-worn computerized devices (Osman, see paragraph [0001]).

As to Claims 2, 14, 15, 17 and 19: 
Katz in view of Aimone in further view of Osman discloses a head-mounted device defined in claim 1 wherein the light seal comprises a compressible material (Aimone, see paragraph [0188], where Aimone discloses that FIG. 2 illustrates a rear view of wearable computing device 100. The face pad 120 includes a foam pad 121 having an exterior surface 122 and an interior matrix 126. The exterior surface 122 may be formed as part of a foam molding process, or a surface applied thereafter. In some embodiments, the interior matrix 126 includes a soft foam. In some embodiments the interior matrix 126 includes an open cell foam. The open-cell foam is compressible such that when the wearable computing device 100 is affixed to a user's head, such that the foam pad 121 conforms to the user's face) and wherein the facial sensor comprises capacitive sensor electrodes coupled to the compressible material (Aimone, see 4300 in figure 43 and paragraph [0239], where Aimone discloses on a surface of compressible foam 4302 adjacent user's 10 head, a conductive layer 4304 of capacitive electrode 4300 is secured to compressible foam 4302).
Katz in view of Osman in further view of Aimone discloses wherein the light seal has a periphery and an optical sensor in the light seal within the periphery of the light seal (Aimone, see figure below)


    PNG
    media_image2.png
    265
    776
    media_image2.png
    Greyscale

Katz in view of Osman in further view of Aimone discloses optical sensor is configured to detect
blood flow associated with facial muscles (Aimone, see paragraph [0139], where Aimone discloses that the sensors include one more bio-signal sensors, such as electroencephalogram (EEG) sensors, galvanometer sensors, electrocardiograph sensors, heart rate sensors, eye-tracking sensors, blood pressure sensors). 
Katz in view of Osman in further view of Aimone discloses a motion sensor embedded in the light seal that is configured to detect facial expressions (Aimone, see figure below and figures 23 and 24 and paragraphs [0202] and [0203], where Aimone discloses that the face pad 120 includes pressure and/or strain sensors to measure face movement. The sensors augment other sensors, such as facial EMG, to determine the facial expression the user is exhibiting. In some embodiments, the pressure and/or strain sensors are in the form of segmented face cushions 190. Facial movement 191 causes differential pressure and compression of the segmented face cushions 190. Piezoelectric or printed strain sensors 192 on the surface of cushion 190 for measuring strain. The sensors 192 are aligned with the muscles of the face, such as the orbicularis oculi. The bulk impedance measurement through a conductive foam interior 193 of the cushion 190 can measure the compression of the cushion 190. In some embodiments, the surface of the cushion 190 includes conductive surfaces between adjacent segments to measure pressure changes between the segments caused by lateral movement of the skin. The movement causes the impedance between the segments to vary. In some embodiments, the cushion 190 includes a piezoelectric resistive or printed strain sensor 192 on a bottom surface of the cushion 190 to measure pressure. Facial bio-signal sensors such as electrodes 130 or sensors 192 may further yield facial expression information (which may be difficult to obtain using cameras in a VR headset). Muscles specifically around the eyes play an important role in conveying emotional state).

    PNG
    media_image3.png
    321
    742
    media_image3.png
    Greyscale




As to Claim 4: 
Katz in view of Aimone in further view of Osman discloses a head-mounted device defined in claim 2 wherein the capacitive sensor electrodes are configured to gather facial force measurements (Aimone, see paragraph [0228] and [0054], where Aimone discloses that the electrical bio-signal received by the electrode 3530 may be transmitted to a signal receiver, such as a processor or other computing device. The method further comprises measuring, using input of electrodes on the user's face or forehead, muscle activity associated with a facial expression of emotion; combining the user's brainwaves with bio-signal information about the facial expression).

As to Claim 6: 
Katz in view of Aimone in further view of Osman discloses a head-mounted device defined in claim 1 wherein the facial sensor comprises a motion sensor (Aimone, see figure below and figures 23 and 24 and paragraphs [0202] and [0203], where Aimone discloses that the face pad 120 includes pressure and/or strain sensors to measure face movement. The sensors augment other sensors, such as facial EMG, to determine the facial expression the user is exhibiting. In some embodiments, the pressure and/or strain sensors are in the form of segmented face cushions 190. Facial movement 191 causes differential pressure and compression of the segmented face cushions 190. Piezoelectric or printed strain sensors 192 on the surface of cushion 190 for measuring strain. The sensors 192 are aligned with the muscles of the face, such as the orbicularis oculi. The bulk impedance measurement through a conductive foam interior 193 of the cushion 190 can measure the compression of the cushion 190. In some embodiments, the surface of the cushion 190 includes conductive surfaces between adjacent segments to measure pressure changes between the segments caused by lateral movement of the skin. The movement causes the impedance between the segments to vary. In some embodiments, the cushion 190 includes a piezoelectric resistive or printed strain sensor 192 on a bottom surface of the cushion 190 to measure pressure. Facial bio-signal sensors such as electrodes 130 or sensors 192 may further yield facial expression information (which may be difficult to obtain using cameras in a VR headset). Muscles specifically around the eyes play an important role in conveying emotional state).

As to Claims 7 and 18: 
Katz in view of Aimone in further view of Osman discloses a head-mounted device defined in claim 1 wherein the facial sensor comprises a sensor selected from the group consisting of: an accelerometer, a compass, and a gyroscope (Aimone, see paragraph [0245], where Osman discloses that the wearable device 100 may include a tracker or other sensors, input devices, and output devices. In some embodiments, for example, the tracker is an inertial sensor for measuring movement of the device 100. It detects the 3-dimensional coordinates of the wearable device 100 and accordingly its user's location, orientation or movement in the VR environment including the user's gaze direction. The tracker, for example, comprises one or more accelerometers and/or gyroscopes).

As to Claim 8: 
Katz in view of Aimone in further view of Osman discloses a head-mounted device defined in claim 1 wherein the facial sensor comprises an optical sensor (Aimone, see paragraph [0194], where Aimone discloses that the wearable computing device 100 includes an optical device 140 mounted on the foam pad 121 of face pad 120. In some embodiments, the optical device 140 is an optical receiver, transmitter, or optical receiver/transmitter pair. The optical device 140 may be used, for example, for fNIRS brain sensing, or visible light measurement of blood flow and oxygenation. In some embodiments, the optical device 140 is located proximate, surrounded by, or embedded in the electrode 130. The optical device 140 can capture additional bio-signals for processing in conjunction with brainwave signals). 

As to Claim 9: 
Katz in view of Aimone in further view of Osman discloses a head-mounted device defined in claim 8 wherein the optical sensor comprises a light-emitting device configured to emit light and a light detector configured to detect the emitted light after the emitted light has reflected from a face (Aimone, see paragraph [0194], where Aimone discloses that the wearable computing device 100 includes an optical device 140 mounted on the foam pad 121 of face pad 120. In some embodiments, the optical device 140 is an optical receiver, transmitter, or optical receiver/transmitter pair. The optical device 140 may be used, for example, for fNIRS brain sensing, or visible light measurement of blood flow and oxygenation. In some embodiments, the optical device 140 is located proximate, surrounded by, or embedded in the electrode 130. The optical device 140 can capture additional bio-signals for processing in conjunction with brainwave signals). 
As to Claim 20: 
Katz in view of Aimone in further view of Osman discloses a head-mounted device defined in claim 17 further comprising control circuitry configured to transmit the facial expressions to external equipment that displays an avatar with the facial expressions (Aimone, see paragraph [0054], where Aimone discloses measuring, using input of electrodes on the user's face or forehead, muscle activity associated with a facial expression of emotion; combining the user's brainwaves with bio-signal information about the facial expression; and producing a change in state of the user's avatar in said virtual or mixed environment based at least in part on the combined user's brainwaves and bio-signal information).

Claims 3 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Katz et al (US 20170287194 A1) in view of Aimone (US 20180348863 A1) in further view of Osman (US 20170276943 A1) and Breed (US 20080051946 A1)

As to Claim 3: 
Katz in view of Aimone in further view of Osman discloses a head-mounted device defined in claim 2 wherein the capacitive sensor electrodes (Aimone, see 4300 in figure 43 and paragraph [0239], where Aimone discloses on a surface of compressible foam 4302 adjacent user's 10 head, a conductive layer 4304 of capacitive electrode 4300 is secured to compressible foam 4302).  
Katz in view of Aimone in further view of Osman do not explicitly discloses measuring shear forces along the light seal. However in an analogous art, Breed discloses measuring shear forces along the light seal (Breed, see figure 9A and paragraph [0146], where Breed discloses that Referring now to FIG. 9A, which is a view of the apparatus of FIG. 9 taken along line 9A-9A, seat 230 is constructed from a cushion or foam layer 232 which is supported by a spring system 234 which is in contact and/or association with the displacement sensor 200. As shown, displacement sensor 200 is underneath the spring system 234 but this relative positioning is not a required feature of the invention. The displacement sensor 200 comprises an elongate cable 205 retained at one end by support 210 and a displacement sensor 220 situated at an opposite end. This displacement sensor 220 can be any of a variety of such devices including, but not limited to, a linear rheostat, a linear variable differential transformer (LVDT), a linear variable capacitor, or any other length measuring device. Alternately, as shown in FIG. 9C, the cable can be replaced with one or more springs 242 retained between supports 210 and the tension in the spring measured using a strain gage (conventional wire or foil or a SAW strain gage) or other force measuring device 244 or the strain in the seat support structure can be measured by appropriately placing strain gages on one or more of the seat supports as described in more detail below. The strain gage or other force measuring device could be arranged in association with the spring system 234 and could measure the deflection of the bottom surface of the cushion or foam layer 232).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Katz, Aimone and Osman with Breed. One would be motivated to modify Katz, Aimone and Osman by disclosing measuring shear forces along the light seal as taught by Breed, and thereby providing an improved adjustable heads-up display arrangement (Breed, see paragraph [0017]).

As to Claim 10: 
Katz in view of Aimone in further view of Osman do not explicitly discloses wherein the facial sensor comprises a magnetic sensor configured to measure force against the light seal. 
However in an analogous art, Breed discloses wherein the facial sensor comprises a magnetic sensor configured to measure force against the light seal (Breed, see figure 9A and paragraph [0146] and paragraph [0227], where Breed discloses that Referring now to FIG. 9A, which is a view of the apparatus of FIG. 9 taken along line 9A-9A, seat 230 is constructed from a cushion or foam layer 232 which is supported by a spring system 234 which is in contact and/or association with the displacement sensor 200. As shown, displacement sensor 200 is underneath the spring system 234 but this relative positioning is not a required feature of the invention. The displacement sensor 200 comprises an elongate cable 205 retained at one end by support 210 and a displacement sensor 220 situated at an opposite end. This displacement sensor 220 can be any of a variety of such devices including, but not limited to, a linear rheostat, a linear variable differential transformer (LVDT), a linear variable capacitor, or any other length measuring device. Alternately, as shown in FIG. 9C, the cable can be replaced with one or more springs 242 retained between supports 210 and the tension in the spring measured using a strain gage (conventional wire or foil or a SAW strain gage) or other force measuring device 244 or the strain in the seat support structure can be measured by appropriately placing strain gages on one or more of the seat supports as described in more detail below. The strain gage or other force measuring device could be arranged in association with the spring system 234 and could measure the deflection of the bottom surface of the cushion or foam layer 232 and electromagnetic or ultrasonic energy can be transmitted in three modes in determining the position of the head of an occupant).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Katz, Aimone and Osman with Breed. One would be motivated to modify Katz, Aimone and Osman by disclosing wherein the facial sensor comprises a magnetic sensor configured to measure force against the light seal as taught by Breed, and thereby providing an improved adjustable heads-up display arrangement (Breed, see paragraph [0017]).

Claims 5 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Katz et al (US 20170287194 A1) in view of Aimone (US 20180348863 A1) in further view of Osman (US 20170276943 A1) and Samee (US 20170365101 A1)


As to Claims 5 and 16: 
Katz in view of Aimone in further view of Osman discloses a head-mounted device defined in claim 1 wherein the facial sensor (Aimone, see paragraph [0228] and [0054], where Aimone discloses that the electrical bio-signal received by the electrode 3530 may be transmitted to a signal receiver, such as a processor or other computing device. The method further comprises measuring, using input of electrodes on the user's face or forehead, muscle activity associated with a facial expression of emotion; combining the user's brainwaves with bio-signal information about the facial expression). 
Katz in view of Aimone in further view of Osman do not explicitly disclose an electromyography sensor. However in an analogous art, Samee discloses electromyography sensor (Samee, see paragraph [0482], where Samee discloses that the display system 2010 may include other sensors 30 configured to monitor physiological and/or behavioral aspects of the user. For example, such sensors 30 may include one or more of the sensors noted below. Examples of such sensors 30 include sensors configured for ophthalmic testing such as confocal microscopy sensors, electronystagmography (ENG) sensors, electrooculography (EOG), electroretinography (ERG) sensors, laser Doppler flowmetry (LDF) sensors, photoacoustic imaging and pressure reading sensors, two-photon excitation microscopy sensors, and/or ultrasound sensors. Other examples of sensors 30 include sensors configured for other electrodiagnostic technologies, such as electrocardiography (ECG) sensors, electroencephalography (EEG) sensors, electromyography (EMG) sensors). Katz and Samee also discloses wherein the optical sensor comprises an optical facial sensor including an infrared light-emitting diode that emits infrared light and an infrared light detector that detects the infrared light (Katz, see paragraph [0036], where Katz discloses that The facial sensors 210 capture images of portions of a face of a user of the HMD 105 by capturing light reflected by the portions of the user's face. In various embodiments, the facial sensors 210 comprise one or more image capture devices, such as cameras, positioned to capture light from one or more illumination sources 200 reflected by portions of the user's face over a range of movements of the portion of the user's face; however, in other embodiments the facial sensors 210 may be depth sensors or may be a combination of depth sensors and image capture devices. Facial sensors 210 used in various embodiments depend on types of illumination sources 200 used in the embodiments. For example, if the facial tracking system 160 includes illumination sources 200 emitting IR light (e.g., IR light emitting diodes), the facial sensors 210 are configured to detect infrared light (e.g., infrared cameras). The facial sensors 210 have plurality of parameters such as focal length, focus, frame rate, ISO, sensor temperature, shutter speed, aperture, resolution, etc. In some embodiments, the facial sensors 210 have a high frame rate and high resolution. The facial sensors 210 can capture two-dimensional images and/or three-dimensional images) and wherein the head-mounted display comprises control circuitry configured to perform facial expression measurement operations and health monitoring operations using information from the optical facial sensor (Samee, see paragraph [0405]-[0406]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Katz, Aimone and Osman with Samee. One would be motivated to modify Katz, Aimone and Osman by disclosing electromyography sensor and wherein the optical sensor comprises an optical facial sensor including an infrared light-emitting diode that emits infrared light and an infrared light detector that detects the infrared light and wherein the head-mounted display comprises control circuitry configured to perform facial expression measurement operations and health monitoring operations using information from the optical facial sensor as taught by Samee, and thereby determining a user reaction to a stimulus by collecting data from the one or more inwardly-directed sensors; and identifying a neurological condition associated with the reaction (Samee, see paragraph [0009]).

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Katz et al (US 20170287194 A1) in view of Aimone (US 20180348863 A1) in further view of Osman (US 20170276943 A1) and Chen (US 20180210492 A1)

As to Claim 11: 
Katz in view of Aimone in further view of Osman do not explicitly discloses a head-mounted device defined in claim 1 further comprising an actuator, wherein the control circuitry is configured to adjust the light seal using the actuator in response to information gathered with the facial sensor. 
However in an analogous art, Chen discloses a head-mounted device defined in claim 1 further comprising an actuator, wherein the control circuitry is configured to adjust the light seal using the actuator in response to information gathered with the facial sensor (Chen, see paragraphs [0021]-[0027]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Katz, Aimone and Osman with Chen. One would be motivated to modify Katz, Aimone and Osman by disclosing wherein the control circuitry is configured to adjust the light seal using the actuator in response to information gathered with the facial sensor as taught by Chen, and thereby providing an improved virtual reality head-mounted display having an inflatable lining module (Chen, see paragraph [0001]).

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Katz et al (US 20170287194 A1) in view of Aimone (US 20180348863 A1) in further view of Osman (US 20170276943 A1), Chen (US 20180210492 A1) and Connor (US 20190099009 A1)

As to Claim 12: 
Katz, Aimone, Osman in further view of Chen do not explicitly disclose wherein the actuator comprises an electromagnetic actuator. However in an analogous art, Connor discloses changing the pressure pads with electromagnetic actuators (Connor, paragraph [0580]). The electromagnetic actuators can be an alternative replacement for the air pump).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Katz, Aimone, Osman and Chen with Connor. One would be motivated to modify Katz, Aimone, Osman and Chen by disclosing changing the pressure pads with electromagnetic actuators as taught by Connor, and thereby providing an improved firmness or softness in pressure (Connor, see paragraph [0580]).

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Katz et al (US 20170287194 A1) in view of Aimone (US 20180348863 A1) in further view of Osman (US 20170276943 A1), Chen (US 20180210492 A1) and Kim (US 20040077292 A1)

As to Claim 13: 
Katz, Aimone, Osman and Chen differ from the claimed subject matter in that it does not explicitly disclose a head-mounted device defined in claim 11 wherein the actuator comprises a magnetorheological device. However in an analogous art, Kim discloses magnetorheological fluid controlled by a magnetic field to change the thickness of a pad (Kim, see paragraphs [0021-0023]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Katz, Aimone, Osman, Chen and Connor with Kim. One would be motivated to modify Katz, Aimone, Osman, Chen and Connor by disclosing magnetorheological fluid controlled by a magnetic field to change the thickness of a pad as taught by Kim, and thereby providing an improved polishing pad stiffness control with magnetically controllable fluid that causes a rheology change (a magnetorheological fluid). (Kim, see paragraph [0001]).
Conclusion
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
                                                      Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NELSON ROSARIO whose telephone number is (571)270-1866. The examiner can normally be reached on Monday through Friday, 7:30am- 5:00pm EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh Nguyen can be reached on (571)272-7772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.                                                                                                    /NELSON M ROSARIO/                                                                                                                                                                                                                                                                                                                     Primary Examiner, Art Unit 2624